August 21, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                             TIFFANY DIGGS, Appellant

NO. 14-11-00854-CV                          V.

                         RANDOLPH DIGGS, JR., Appellee
                        ________________________________

       Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on July 1, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

      We order appellant, Tiffany Diggs to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.